










FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT, is dated as of August 15, 2012
(this “Amendment”), between AVON PRODUCTS, INC., a New York corporation (the
“Company”), and each of the institutions signatory to this Amendment
(collectively, the “Noteholders”).
Recitals:
A.    The Company and each of the Noteholders have entered into a Note Purchase
Agreement, dated as of November 23, 2010 (the “Note Purchase Agreement”). In
connection therewith, the Company issued (a) $142,000,000 aggregate principal
amount of its 2.60% Senior Notes, Series A, due November 23, 2015,
(b) $290,000,000 aggregate principal amount of its 4.03% Senior Notes, Series B,
due November 23, 2020 and (c) $103,000,000 aggregate principal amount of its
4.18% Senior Notes, Series C, due November 23, 2022 ((a) through (c),
collectively referred to as the “Notes”) pursuant to the Note Purchase
Agreement. The Noteholders are the holders of 100% of the outstanding principal
amount of the outstanding Notes. Capitalized terms used but not defined herein
shall have the definitions assigned to them in the Note Purchase Agreement.
B.    Pursuant to a Letter Waiver (as defined below), the Required Holders
waived the requirement that the Company include in the calculation of Interest
Coverage Ratio the Silpada Non-cash Charge (as defined below) and permitted the
Company, solely for the calculation of the Interest Coverage Ratio as of
September 30, 2012, to add back to the consolidated pre-tax income of the
Company and its Consolidated Subsidiaries the Silpada Non-cash Charge, thereby
waiving a potential violation of Section 10.1 of the Note Purchase Agreement.
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Amendment set forth in Section 3 hereof,
and in consideration of good and valuable consideration (including the Required
Holders executing the Letter Waiver), the receipt and sufficiency of which is
hereby acknowledged, the Company and the Noteholders do hereby agree as follows:
Section 1.
AMENDMENTS.

In accordance with Section 17.1 of the Note Purchase Agreement, the Note
Purchase Agreement shall be and is hereby amended as follows:
Section 1.1.    A new Section 7.4 shall be added after Section 7.3 of the Note
Purchase Agreement as follows:
Section 7.4    Quarterly call with holders of Notes. The Company shall arrange,
if requested by any holder of the Notes, a quarterly call among the holders of
the Notes and the Chief Financial Officer and/or the Treasurer of the Company.




--------------------------------------------------------------------------------






Section 1.2.    A new Section 9.9 shall be added after Section 9.8 of the Note
Purchase Agreement as follows:
Section 9.9    Downgrade. Notwithstanding anything contained in the Note
Purchase Agreement, the form of Notes or the Notes to the contrary, if the
Company's unsecured and unsubordinated Debt is (A) not rated above Investment
Grade by (i) two or more of the Rating Agencies if such Debt is rated by the
three Rating Agencies, or (ii) one Rating Agency if such Debt is rated by two or
less than two Rating Agencies or (B) not rated by any of the Rating Agencies
(either (A) or (B) being a “Downgrade Event”), then the applicable interest
rates on each of the Notes shall immediately and automatically (without further
action) increase by 1.50% per annum. Such increase shall be effective as of the
date the Downgrade Event occurred. For clarification, if the Default Rate is in
effect during the continuance of a Downgrade Event, then such rate shall be
1.50% per annum above the Default Rate, effective as of the date the Downgrade
Event occurred. If after an increase in the interest rate of the Notes a Rating
Agency rates the Company's unsecured and unsubordinated Debt Investment Grade
such that such Debt is then rated Investment Grade by two or more of the Rating
Agencies (if such Debt is rated by the three Rating Agencies) or all Rating
Agencies (if such Debt is rated by two or less than two Rating Agencies) (an
“Investment Grade Event”), the interest rate on the Notes will be decreased to
the interest rate payable on the Notes on the date of their issuance or the
Default Rate, if then in effect. Such decrease shall be effective as of the date
the Investment Grade Event occurred. The Company will, within ten Business Days
after any Responsible Officer has knowledge of the occurrence of a Downgrade
Event or an Investment Grade Event, give written notice of such Downgrade Event
or Investment Grade Event (and the exact date of such occurrence) to each holder
of Notes that is an Institutional Investor.
Section 1.3.    A new Section 10.7 shall be added after Section 10.6 of the Note
Purchase Agreement as follows:
Section 10.7    Leverage Ratio. The Company will not permit, as of the last day
of each fiscal quarter of the Company, the ratio of (i) Consolidated Funded Debt
on such date to (ii) Consolidated EBITDA for the period of four fiscal quarters
ending on such date (the “Leverage Ratio”), to be greater than the applicable
ratio set forth in the grid below:


Fiscal Quarter Ended
Leverage Ratio
June 30, 2012
4.00:1.00
September 30, 2012
4.00:1.00
December 31, 2012
4.00:1.00
March 31, 2013
4.00:1.00
June 30, 2013
3.75:1.00
September 30, 2013
3.75:1.00
December 31, 2013
3.75:1.00
March 31, 2014 and thereafter
3.75:1.00 unless a Bank Credit Agreement or any other Principal Credit Facility
contains a ratio more favorable to the holders of the Notes, then such more
favorable ratio shall apply



- 2 -




--------------------------------------------------------------------------------




Section 1.4.    A new Section 10.8 shall be added after Section 10.7 of the Note
Purchase Agreement as follows:
Section 10.8    Most Favored Lender Provision.
(a)    If at any time a Principal Credit Facility contains a Financial Covenant
that is not contained in this Agreement or a Financial Covenant that is
contained in this Agreement which would in any respect be more beneficial to the
holders of Notes than the Financial Covenants set forth in this Agreement (any
such provision, a “More Favorable Financial Covenant”), then the Company shall
provide a Financial Covenant Notice (as defined below) in respect of such More
Favorable Financial Covenant. Thereupon, unless waived in writing by the
Required Holders within ten Business Days after each holder's receipt of such
notice, such More Favorable Financial Covenant shall be deemed automatically
incorporated (without further action) by reference into this Agreement, mutatis
mutandis, as if set forth in full herein, effective as of the date when such
More Favorable Financial Covenant shall have become effective under such
Principal Credit Facility. Any More Favorable Financial Covenant incorporated
into this Agreement (herein referred to as an “Incorporated Provision”) pursuant
to this Section 10.8: (i) shall remain unchanged herein notwithstanding any
waiver of the requirement to comply with such More Favorable Financial Covenant
under the applicable Principal Credit Facility; provided, however, that if the
Required Banks under the Credit Agreement referenced in clause (a) of the
definition of “Bank Credit Agreement” in Schedule B of this Agreement (the
“Revolving Facility”) waive compliance with Section 7.02(d) thereof prior to a
default or event of default thereunder to allow all or any portion of the
Additional Silpada Charges to be excluded from the Interest Coverage Ratio
calculation pursuant to the Revolving Facility, such a waiver shall be effective
vis-à-vis this Agreement up to such charges but in no event shall such charges
be in excess of, the maximum permitted Additional Silpada Charges, (ii) shall be
deemed automatically amended, restated, replaced or modified herein to reflect
any subsequent amendments, restatements, replacements or modifications made to
such More Favorable Financial Covenant under the applicable Principal Credit
Facility (provided that, if a Default or Event of Default then exists, such
Incorporated Provision shall only be deemed automatically amended, restated,
refinanced, replaced or modified at such time, if it should occur, when such
Default or Event of Default no longer exists), and (iii) shall be deemed
automatically deleted from this Agreement at such time as such More Favorable
Financial Covenant is deleted or otherwise removed from the applicable Principal
Credit Facility or such applicable Principal Credit Facility shall be terminated
and no amounts shall be outstanding thereunder (provided that, if a Default or
Event of Default then exists, such Incorporated Provision shall only be deemed
automatically deleted from this Agreement at such time, if it should occur, when
such Default or Event of Default no longer exists); provided further, in no
event shall the Interest Coverage Ratio and the Leverage Ratio be less favorable
to the holders of the Notes than the Interest Coverage Ratio contained in the
Note Purchase Agreement and the Leverage Ratio described in Section 10.7, in
each case, as of the date of this Amendment. In the event that any compensation
shall have been paid to the creditors under a Principal Credit Facility in order
to exclude, terminate, amend, restate, replace, loosen or modify any More
Favorable Financial Covenant as set forth in such Principal Credit Facility,
then a corresponding and pro rata payment of compensation shall be made to the
holders of Notes in connection with the exclusion, termination, amendment,
restatement, replacement, loosening or modification of such More




- 3 -




--------------------------------------------------------------------------------




Favorable Financial Covenant hereunder based on the respective outstanding
principal amount of Notes of each holder at such time (other than a waiver or
amendment referred to in the proviso in clause (i) above or an amendment to that
effect so long as the sum of the pro rata compensation paid to the creditors
with respect to (A) such waiver or amendment plus (B) the Bank Waiver Letter, is
equal to or less than 10 basis points (i.e., the fees paid to the holders of the
Notes pursuant to the Letter Waiver). An amount equal to any compensation in
excess of 10 basis points shall be made pro rata to the holders of the Notes
based on the principal amount of the Notes outstanding at the time of
effectiveness of such waiver or amendment. For purposes of the foregoing
calculations, “compensation” shall in all cases be expressed in basis points
only and resulting dollar amounts paid or to be paid shall be disregarded). Upon
the request of the Company or any holder of a Note, the parties hereto shall
enter into any additional agreement or amendment to this Agreement reasonably
requested by any such party evidencing any of the foregoing.
(b)    For the purposes of the foregoing paragraph (a), the following terms have
the following meanings:
(i)    “Financial Covenant” means any covenants (however expressed) and related
definitions requiring the Company and/or its Consolidated Subsidiaries to meet
specified thresholds of financial performance or financial condition (whether
expressed in ratios or as fixed thresholds in respect of future financial
performance or condition) including without limitation, the Interest Coverage
Ratio and the Leverage Ratio and those which are expressed as “events of
default” or mandatory prepayment provisions.
(ii)    “Financial Covenant Notice” means, in respect of any More Favorable
Financial Covenant, a written notice to each of the holders of the Notes
delivered promptly, and in any event with ten Business Days after the inclusion
of such More Favorable Financial Covenant in any Principal Credit Facility
(including by way of an amendment, restatement, replacement, or other
modification of any existing provision thereof) from a Senior Financial Officer
of the Company referring to the provisions of this Section 10.8 and setting
forth a reasonably detailed description of such More Favorable Financial
Covenant (including any defined terms used therein), as applicable.
Section 1.5.    Schedule B, Defined Terms, of the Note Purchase Agreement shall
be and is hereby amended by adding in alphabetical order thereto the following
definitions:
“Bank Waiver Letter” shall mean the letter waiver, dated as of July 31, 2012,
under the Revolving Facility.
“Consolidated EBITDA” means, for any period, for the Company and its
Consolidated Subsidiaries, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Expense for such period, (ii)
the provision for federal, state, local and foreign income taxes payable by the
Company and its Consolidated Subsidiaries for such period, (iii) depreciation
and amortization expense and (iv) other non-cash expenses (other than in respect
of inventory


- 4 -




--------------------------------------------------------------------------------




writedowns) of the Company and its Consolidated Subsidiaries reducing such
Consolidated Net Income and minus (b) all non-cash items increasing Consolidated
Net Income for such Period.
“Consolidated Funded Debt” means, as of any date of determination, for the
Company and its Consolidated Subsidiaries, without duplication, the sum of (a)
the outstanding principal amount of all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (c) all direct obligations of such Person arising
under bankers' acceptances, (d) all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable arising in the ordinary course of business), (e) all obligations of such
Person as lessee under Capital Leases, (f) all Debt of others of the types
referred to in clauses (a) through (e) of this definition Guaranteed by such
Person and (g) all Debt of the types referred to in clauses (a) through (f) of
this definition of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which the Company
or one of its Consolidated Subsidiaries is a general partner or joint venturer,
unless such Debt is expressly made non-recourse to the Company and its
Consolidated Subsidiaries.
“Consolidated Net Income” means, for any period, for the Company and its
Consolidated Subsidiaries, the net income of the Company and its Consolidated
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
“Letter Waiver” means that Letter Waiver dated as of July 31, 2012 by and among
the Required Holders and the Company and reaffirmed by the Subsidiary Guarantor.
“Leverage Ratio” is defined in Section 10.7.
“Principal Credit Facility” shall mean (i) any Bank Credit Agreement, or (ii)
any other agreement, instrument or other document, as amended, restated, joined,
supplemented or otherwise modified, and any renewals, extensions or replacements
thereof, providing for or otherwise evidencing or governing extensions of credit
available to the Company, or any Subsidiary, where the amount outstanding or
commitments thereunder then in effect equals or exceeds $100,000,000.
“Rating Agency” shall have the meaning set forth in Section 8.7(g) hereof.
“Silpada Non-cash Charge” means a non-cash charge of $263 million incurred in
the fourth quarter or 2011 to adjust goodwill and indefinite lived intangible
assets related to the Company's Silpada business.
Section 1.6.    Schedule B, Defined Terms, of the Note Purchase Agreement shall
be and is hereby amended by amending and restating the following definitions:
“Bank Credit Agreement” means (a) the Credit Agreement, dated as of November 2,
2010, by and among the Company, certain Subsidiaries of the Company named
therein, Citibank, N.A., as administrative agent, and the other financial
institutions party thereto, and (b) the Credit Agreement dated as of June 29,
2012 by and among the Company, certain Subsidiaries of the


- 5 -




--------------------------------------------------------------------------------




Company named therein, Citibank, N.A., as administrative agent, and the other
financial institutions party thereto, each as amended, restated, joined,
supplemented or otherwise modified from time to time, and any renewals,
extensions or replacements thereof.
“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (a) the consolidated pre-tax income of the Company and its Consolidated
Subsidiaries before (1) the cumulative effect of accounting changes and before
interest expense (other than (i) hyperinflationary interest expense in any
country that is offset by corresponding foreign exchange related gains, (ii)
interest expense attributable to pension accruals in Germany and Italy, and
(iii) interest payable to the Internal Revenue Service in respect of taxes), (2)
the Silpada Non-Cash Charge solely for purposes of calculating the Interest
Coverage Ratio as of September 30, 2012 which may be added back to consolidated
pre-tax income to the extent it was reduced from such income, and (3) actual
non-cash impairment charges related solely to the Company's Silpada business for
the period in which the impairment was taken in an amount not to exceed
$125,000,000 in the aggregate during the term of this Agreement (the “Additional
Silpada Charges”) which may be added back to consolidated pre-tax income to the
extent it was reduced from such income, to (b) consolidated interest expense for
the Company and its Consolidated Subsidiaries (other than the interest expense
described in the parenthetical phrase in clause (a) above), in each case for the
period of four fiscal quarters ending on such date.
Section 1.7    “Section 22.3 Accounting Terms.” of the Note Purchase Agreement
is hereby amended by adding the following to the end thereof:
For purposes of determining compliance with the covenants set forth in Sections
10.1, 10.2, 10.3 and 10.7, such terms shall be construed in accordance with GAAP
as in effect on the date of this Amendment applied on a basis consistent with
the construction thereof applied in preparing the Company's audited financial
statements referred to in Section 7.1(b). In the event there shall occur a
change in GAAP which would affect the computation used to determine compliance
with any such covenant, the Company and the holders of the Notes agree to
negotiate in good faith in an effort to agree upon an amendment to this
Agreement that will permit compliance with such covenant to be determined by
reference to GAAP as so changed while affording the holders of the Notes the
protection afforded by such covenant prior to such change (it being understood,
however, that such covenant shall remain in full force and effect in accordance
with its existing terms pending the execution by the Company and the holders of
the Notes of any such amendment). For the avoidance of doubt, “operating leases”
shall not be deemed to be Capital Leases for the purposes of the covenant set
forth in Section 10.7, notwithstanding any subsequent change in GAAP.
Section 2.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
To induce the Noteholders to enter into this Amendment and to consent to the
Amendment set forth herein, the Company warrants and represents, on the date of
this Amendment and on the Effective Date, as follows (it being agreed, however,
that nothing in this Section 2 shall affect any of the warranties and
representations previously made by the Company in or pursuant to the Note
Purchase Agreement, and that all of such other warranties and representations,
as well as


- 6 -




--------------------------------------------------------------------------------




the warranties and representations in this Section 2, shall survive the
effectiveness of this Amendment and the amendments as set forth herein):
Section 2.1.    Organization; Power and Authority.


The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Amendment and to perform the provisions hereof and thereof.


Section 2.2.    Authorization, etc.


This Amendment and the Note Purchase Agreement as amended by this Amendment have
been duly authorized by all necessary corporate action on the part of the
Company. Each of this Amendment and the Note Purchase Agreement, as amended by
this Amendment, constitutes a legal, valid and binding obligation of the
Company, in each case enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


Section 2.3.    Compliance with Laws, Other Instruments, etc.


The execution, delivery and performance by the Company of this Amendment and the
Note Purchase Agreement as amended by this Amendment will not (a) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Company or any Subsidiary
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter, memorandum and articles of association,
regulations or by-laws, or any other Material agreement or instrument to which
the Company or any Subsidiary is bound or by which the Company or any Subsidiary
or any of their respective properties may be bound or affected, (b) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (c) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary; in each case under
clauses (b) and (c), other than as would not reasonably be expected to result in
a Material Adverse Effect.


Section 2.4.    No Default.


No event has occurred and no condition exists that, either before or after
giving effect to this Amendment, would constitute a Default or an Event of
Default.






- 7 -




--------------------------------------------------------------------------------




Section 2.5.    Governmental Authorizations, etc.


No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Amendment.


Section 2.6.    Ranking of Obligations.


The Company's payment obligations under the Note Purchase Agreement as amended
by this Amendment and the Notes rank pari passu in right of payment with all
other senior unsecured Debt of the Company.


Section 2.7    Existing Debt. (a) Schedule 2.7 sets forth a complete and correct
list of all outstanding Debt of the Company and its Subsidiaries as of June 30,
2012 (excluding (x) Debt owing by a Subsidiary to another Subsidiary or to the
Company and (y) Capital Lease obligations) the outstanding principal amount of
which exceeds $2,000,000 (or its equivalent in other currencies), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Debt of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Debt of the Company or such Subsidiary, and no event or condition exists
with respect to any Debt of the Company or any Subsidiary the outstanding
principal amount of which exceeds $100,000,000 that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Debt to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.


Section 2.8.    Litigation; Observance of Statutes and Orders.


Except as disclosed in the Company's most recent reports on Form 10-Q and Form
10-K, there are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against the Company or any Subsidiary
or any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
Section 3.
CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.

This Amendment shall not become effective until the date upon which each and
every one of the following conditions have been satisfied (the “Effective
Date”):
(a)    executed counterparts of this Amendment, duly executed by the Company,
reaffirmed by the Subsidiary Guarantor, and the Required Holders, shall have
been delivered to the Noteholders;
(b)    The holders of the Notes shall have received opinions in form and
substance satisfactory to the Required Holders, (i) from the General Counsel of
the




- 8 -




--------------------------------------------------------------------------------




Company and the Subsidiary Guarantor covering such other matters incident to the
transactions contemplated hereby as the Required Holders or their counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the holders of the Notes), and (ii) from Sidley Austin llp, special
counsel for the Company covering such other matters incident to the transactions
contemplated hereby as the Required Holders or their counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the holders of the Notes);
(c)    All corporate and other organizational proceedings in connection with the
transactions contemplated by this Amendment and all documents and instruments
incident to such transactions shall be reasonably satisfactory to the Required
Holders and its special counsel, and the Required Holders and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as the Required Holders or such special counsel may
reasonably request;
(d)    The reasonable fees and disbursements of Chapman and Cutler LLP relating
to the transactions contemplated by this Amendment and the Letter Waiver shall
have been paid in full;
(e)    Each holder of Notes shall have received, via wire transfer, a fee in an
amount equal to 10 basis points (0.10%) of the aggregate outstanding principal
amount of Notes held by such holder (which was received by such holders on
August 1, 2012);
(f)    No Default or Event of Default shall have occurred and be continuing; and
(g)    the representations and warranties set forth in Section 2 shall be true
and correct as of such date.
SECTION 4.
REAFFIRMATION OF LETTER WAIVERS.

Notwithstanding anything to the contrary in this Amendment, (i) the Letter
Waiver shall remain in full force and effect and the Noteholders reaffirm the
waiver granted by them for the benefit of the Company thereunder, and (ii) the
Bank Waiver Letter shall be effective to the extent that Section 7.02(d) of the
Revolving Facility shall constitute a More Favorable Financial Covenant
hereunder.
Section 5.
MISCELLANEOUS.

Section 5.1.    This Amendment shall be construed in connection with and as part
of each of the Note Purchase Agreement, and except as modified by this
Amendment, all terms, conditions and covenants contained in the Note Purchase
Agreement and the Notes are hereby ratified and shall be and remain in full
force and effect.
    


- 9 -




--------------------------------------------------------------------------------




Section 5.2.    The descriptive headings of the various Sections or parts of
this Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
Section 5.3.    This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York, excluding choice-of-law principles of
the law of such State that would prohibit the application of the laws of a
jurisdiction other than such State.
Section 5.4.    The execution hereof by you shall constitute a contract between
us for the uses and purposes hereinabove set forth, and this Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.


















- 10 -
    




--------------------------------------------------------------------------------








 
 
AVON PRODUCTS, INC.
 
 
 
 
 
 
 
By
/s/ Richard J. Valone
 
 
 
Its
VP & Treasurer





The Subsidiary Guarantor agrees that the Subsidiary Guaranty shall remain in
full force and effect and reaffirms its obligations under the Subsidiary
Guaranty.
 
 
AVON CAPITAL CORPORATION
 
 
 
 
 
 
 
By
/s/ Richard J. Valone
 
 
 
Its
VP & Treasurer

























[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:
 
 
METROPOLITAN LIFE INSURANCE COMPANY
 
 
on behalf of itself and as investment manager of:
 
 
 
 
 
METLIFE INSURANCE COMPANY OF CONNECTICUT
 
 
MISSOURI REINSURANCE (BARBADOS), INC.
 
 
 
 
 
 
 
By:
/s/ Judith A. Gulotta
 
 
 
 
Name: Judith A. Gulotta
 
 
 
 
Title: Managing Director



























































[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]




--------------------------------------------------------------------------------








Agreed and accepted as of the date first above written:


 
 
THE NORTHWESTERN MUTUAL LIFE INSURANCE
 
 
COMPANY
 
 
 
 
 
By:
/s/ Jerome R. Baier
 
 
 
 
Name: Jerome R. Baier
 
 
 
Title: Its Authorized Representative
 
 
 
 
 
 
 
THE NORTHWESTERN MUTUAL LIFE INSURANCE
 
 
COMPANY FOR ITS GROUP ANNUITY SEPARATE
 
 
ACCOUNT
 
 
 
 
 
 
 
By:
/s/ Jerome R. Baier
 
 
 
 
Name: Jerome R. Baier
 
 
 
Title: Its Authorized Representative







































[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]














--------------------------------------------------------------------------------








Agreed and accepted as of the date first above written:


 
 
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
 
 
 
 
 
By:
/s/ Eve Hampton
 
 
 
 
Name: Eve Hampton
 
 
 
Title: Vice President, Investments
 
 
 
 
 
 
 
By:
/s/ Ward Argust
 
 
 
 
Name: Ward Argust
 
 
 
Title: Manager, Investments
 
 
 
 
 
 
 
THE GREAT-WEST LIFE ASSURANCE COMPANY
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:





























[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]




--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
By:


 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
THE GREAT-WEST LIFE ASSURANCE COMPANY
 
 
 
 
 
 
 
By:
/s/ B.R. Allison
 
 
 
 
Name: B.R. Allison
 
 
 
Title: Executive Vice-President
 
 
 
          Chief Investment Officer
 
 
 
 
 
 
 
 
By:
/s/ W.J. Sharman
 
 
 
 
Name: W.J. Sharman
 
 
 
Title: Vice-President
 
 
 
          Bond Investments
 





























[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------








Agreed and accepted as of the date first above written:


 
 
NEW YORK LIFE INSURANCE COMPANY
 
 
 
 
 
By:
/s/ A. Post Howland
 
 
 
 
Name: A. Post Howland
 
 
 
Title: Corporate Vice President
 
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY
 
 
CORPORATION
 
 
 
 
 
 
 
 
 
By: New York Life Investment Management
 
 
 
LLC, Its Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ A. Post Howland
 
 
 
 
Name: A. Post Howland
 
 
 
Title: Director
 
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY
 
 
CORPORATION INSTITUTIONALLY OWNED LIFE
 
 
INSURANCE SEPARATE ACCOUNT (BOLI 30C)
 
 
 
 
 
 
 
 
By: New York Life Investment Management
 
 
 
LLC, Its Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ A. Post Howland
 
 
 
 
Name: A. Post Howland
 
 
 
Title: Director
 
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY
 
 
CORPORATION INSTITUTIONALLY OWNED LIFE
 
 
INSURANCE SEPARATE ACCOUNT (BOLI 30E)
 
 
 
 
 
 
 
 
By: New York Life Investment Management
 
 
 
LLC, Its Investment Manager
 
 
 
 
 
 
 
 
By:
/s/ A. Post Howland
 
 
 
 
Name: A. Post Howland
 
 
 
Title: Director

  
[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]




--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
FORETHOUGHT LIFE INSURANCE COMPANY
 
 
 
 
 
By:
Prudential Private Placement Investors,
 
 
 
L.P. (as Investment Advisor)
 
 
 
 
 
 
By:
Prudential Private Placement Investors,
 
 
 
Inc. (as its General Partner)
 
 
 
 
 
 
 
By:
/s/ Eric R. Seward
 
 
 
 
Name: Eric R. Seward
 
 
 
Title: Vice President

































[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]


 








--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
RGA REINSURANCE COMPANY, a Missouri
 
 
corporation
 
 
 
 
 
By: Principal Global Investors, LLC, a Delaware
 
 
 
limited liability company, its authorized
 
 
 
signatory
 
 
 
 
 
 
 
 
By:
/s/ Justin T. Lange
 
 
 
 
Name: Justin T. Lange
 
 
 
Title: Counsel
 
 
 
 
 
 
 
By:
/s/ Adrienne L. McFarland
 
 
 
 
Name: Adrienne L. McFarland
 
 
 
Title: Counsel
 
 
 
 
 
 
 
SYMETRA LIFE INSURANCE COMPANY, a Washington
 
 
corporation
 
 
 
 
 
By: Principal Global Investors, LLC, a Delaware
 
 
limited liability company, its authorized signatory
 
 
 
 
 
 
 
By:
/s/ Justin T. Lange
 
 
 
 
Name: Justin T. Lange
 
 
 
Title: Counsel
 
 
 
 
 
 
 
By:
/s/ Adrienne L. McFarland
 
 
 
 
Name: Adrienne L. McFarland
 
 
 
Title: Counsel

  














[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
NATIONWIDE LIFE INSURANCE COMPANY
 
 
 
 
 
 
 
By:
/s/ Mary Beth Cadle
 
 
 
 
Name: Mary Beth Cadle
 
 
 
Title: Authorized Signatory

  
































[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
MASSACHUSETTS MUTUAL LIFE INSURANCE
 
 
COMPANY
 
 
 
 
 
 
By: Babson Capital Management LLC, as Investment Advisor
 
 
 
 
 
 
 
 
By:
/s/ Elisabeth A. Perenick
 
 
 
 
Name: Elisabeth A. Perenick
 
 
 
Title: Managing Director





































[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
MONY LIFE INSURANCE COMPANY
 
 
 
 
 
By:
/s/ Amy Judd
 
 
 
 
Name: Amy Judd
 
 
 
Title: Investment Officer
 
 
 
 
 
AXA EQUITABLE LIFE INSURANCE COMPANY
 
 
 
 
 
By:
/s/ Amy Judd
 
 
 
 
Name: Amy Judd
 
 
 
Title: Investment Officer

 




























[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
UNITED OF OMAHA LIFE INSURANCE COMPANY
 
 
 
 
 
 
 
 
 
 
By:
/s/ Justin P. Kavan
 
 
 
 
Name: Justin P. Kavan
 
 
 
Title: Vice President











































[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:




 
 
THE OHIO NATIONAL LIFE INSURANCE COMPANY
 
 
 
 
 
By:
/s/ Jed R. Martin
 
 
 
 
Name: Jed R. Martin
 
 
 
Title: Vice President
 
 
 
 
 
OHIO NATIONAL LIFE ASSURANCE CORPORATION
 
 
 
 
 
 
 
By:
/s/ Jed R. Martin
 
 
 
 
Name: Jed R. Martin
 
 
 
Title: Vice President







































[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
TRANSAMAERICA LIFE INSURANCE COMPANY
 
 
By: AEGON USA INVESTMENT MANAGEMENT,
 
 
LLC, Its investment manager
 
 
 
 
 
By:
/s/ Bill Henricksen
 
 
 
 
Name: Bill Henricksen
 
 
 
Title: Vice President
 
 
 
 
 
 
 
TRANSAMERICA PACIFIC INSURANCE COMPANY LTD
 
 
By: AEGON USA INVESTMENT MANAGEMENT,
 
 
LLC, Its investment manager
 
 
 
 
 
 
 
By:
/s/ Bill Henricksen
 
 
 
 
Name: Bill Henricksen
 
 
 
Title: Vice President

  
































[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
CONNECTICUT GENERAL LIFE INSURANCE COMPANY
 
 
 
 
 
 
By: CIGNA Investments, Inc. (authorized agent)
 
 
 
 
 
 
 
By:
/s/ Deborah B. Wiacek
 
 
 
 
Name: Deborah B. Wiacek
 
 
 
Title: Senior Managing Director
 
 
 
 
 
 
 
LIFE INSURANCE COMPANY OF NORTH AMERICA
 
 


 
 
 
By: CIGNA Investments, Inc. (authorized agent)
 
 
 
 
 
 
 
By:
/s/ Deborah B. Wiacek
 
 
 
 
Name: Deborah B. Wiacek
 
 
 
Title: Senior Managing Director





























[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
FARM BUREAU LIFE INSURANCE COMPANY
 
 
 
 
 
By:
/s/ Herman L. Riva
 
 
 
 
Name: Herman L. Riva
 
 
 
Title: Securities Vice President
 
 
 
 
 
 
 
EQUITRUST LIFE INSURANCE COMPANY
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
Title:











































[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------




Agreed and accepted as of the date first above written:


 
 
AMERITAS LIFE INSURANCE CORP.
 
 
ACACIA LIFE INSURANCE COMPANY
 
 
THE UNION CENTRAL LIFE INSURANCE COMPANY
 
 
 
 
 
By: Summit Investment Advisors Inc., as Agent
 
 
 
 
 
 
 
By:
/s/ Andrew S. White
 
 
 
 
Name: Andrew S. White
 
 
 
Title: Managing Director - Private Placements





























[SIGNATURE PAGE TO FIRST AMENDMENT TO AVON NOTE PURCHASE AGREEMENT]






--------------------------------------------------------------------------------






SCHEDULE 2.7
EXISTING DEBT






 
 
 
 
 
 
Avon Products Inc
New York
2,897,855,593


Avon Capital Corporation
Delaware
330,151,605


Avon Cosmetics (Philippines), Inc.
Philippines [DSB]
75,471,698


Cosmeticos Avon Sociedad Anonima Comercial E Industrial
Argentina
32,068,862


Avon Products Mfg., Inc.
Philippines [MFG]
30,188,679


Avon Manufacturing (Guangzhou) Ltd.
China [MFG]
20,401,513


Avon Products (China) Co. Ltd.
China [DSB]
16,108,599


Avon Cosmetics (Thailand) Ltd.
Thailand
14,344,005


Avon Beauty Products India Pvt. Ltd.
India
12,547,692


Avon Healthcare Products Manufacturing (Guangzhou) Limited
China [Wellness]
10,886,329


Cosmeticos Avon S.A.
Chile
10,172,210


Avon Cosmetics (Taiwan) Ltd.
Taiwan
4,679,144


 
 
3,454,875,930







